
	
		I
		112th CONGRESS
		1st Session
		H. R. 3162
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mr. Alexander (for
			 himself, Mr. Wittman,
			 Mr. Harris, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prohibit the Secretary of Labor from implementing
		  certain rules relating to employment of aliens described in section
		  101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act, and for other
		  purposes.
	
	
		1.Prohibition on implementing
			 certain rule
			(a)Final
			 ruleThe Secretary of Labor
			 shall not implement, amend, or enforce the rule entitled Wage
			 Methodology for the Temporary Non-agricultural Employment H–2B Program
			 (Regulatory Identification Number 1205–AB61), published on January 19, 2011 (76
			 Fed. Reg. 3452), initially scheduled to go into effect January 1, 2012, amended
			 to go into effect on September 30, 2011, and amended to go into effect November
			 30, 2011, or any substantially similar rule.
			(b)Proposed
			 ruleThe Secretary of Labor
			 shall not finalize, implement, amend, or enforce the proposed rule entitled
			 Temporary Non-agricultural Employment of H–2B Aliens in the United
			 States (Regulatory Identification Number 1205–AB58), published on March
			 18, 2011 (76 Fed. Reg. 15130), or any substantially similar rule.
			(c)Determination of
			 prevailing wageIn
			 determining the prevailing wage level under section 212(p) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(p)), the Secretary of Labor shall use data
			 from the Occupational Employment Statistics program of the Bureau of Labor
			 Statistics and shall comply with paragraph (4) of such section with respect to
			 the number of wage levels required of a governmental survey used to make such
			 computation.
			
